NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 26 March 2021, has been entered into record.  In this amendment, claims 1-16, 19, and 20 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objections to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 26 March 2021, with respect to claims 1-20 have been fully considered and are persuasive.  In particular, the applicant’s argument that cited prior art does not disclose a registration method of creating a record in a user table to store information corresponding to the user, the registration method including generating a first hash value based on a hash function of the initial text; generating a second hash value based on a hash function of the first modified text; comparing the first hash value and the second hash value; if the first hash value matches the second hash value, requesting the user to modify the initial text, has been found to be persuasive. The rejection of 9 November 2020 has been withdrawn. 

Drawings
The drawings were received on 26 March 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 26 March 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danielson et al. (US 2020/0136831 A1) discloses a system and method for API and domain specific language for 1 to many.
Jangam et al. (US 2020/0136932 A1) discloses a system and method for enabling multiple provider software defined network programming using blockchain distributed ledgers.
Schuler et al. (US 2019/0287200 A1) discloses a system and method for validating and appending incident-related data records in a distributed electronic ledger.
Thapar et al. (US 2020/0142884 A1) discloses a system and method for ledger data generation and storage for trusted recall of professional profiles.
Yang (US 2020/0183883 A1) discloses a system and method for storing an asset update record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431